686 N.W.2d 746 (2004)
F.A.C.E. TRADING, INC.
v.
DEPARTMENT OF CONSUMER & INDUSTRY SERVICES.
No. 126704, COA No. 256639.
Supreme Court of Michigan.
September 17, 2004.
On order of the Court, the motion for immediate consideration is GRANTED. The application for leave to appeal the July 29, 2004 order of the Court of Appeals is considered, and it is DENIED, because we are not persuaded that the question presented should be reviewed by this Court.
CAVANAGH, KELLY, and MARKMAN, JJ., would continue the injunction issued by the trial court until completion of the appeal.